 1   Jared G. Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz, Sonia
 6   Rodriguez, Christina Verduzco, Jackie Thomas, Jeremy
     Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
 7   Joseph Hefner, Joshua Polson, and Charlotte Wells, on
     behalf of themselves and all others similarly situated
 8   [ADDITIONAL COUNSEL LISTED ON SIGNATURE
     PAGE]
 9
10
                              UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF ARIZONA
12
13   Victor Parsons; Shawn Jensen; Stephen Swartz;         No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
14   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph         NOTICE REGARDING
15   Hefner; Joshua Polson; and Charlotte Wells, on          CHANGE IN ASSOCIATION
     behalf of themselves and all others similarly           OF COUNSEL OF RECORD
16   situated; and Arizona Center for Disability Law,

17                       Plaintiffs,

18           v.

19   David Shinn, Director, Arizona Department of
     Corrections, Rehabilitation, and Reentry; and Larry
20   Gann, Assistant Director of the Medical Services
     Contracting Monitoring Bureau, in their official
21   capacities,

22                       Defendants.

23
24
25
26
27
28

     LEGAL23774493.1
 1           PLEASE TAKE NOTICE that Corene T. Kendrick hereby changes her association
 2   as co-counsel of record for Prisoner Plaintiffs. Effective immediately, Ms. Kendrick is no
 3   longer an attorney with the firm of Prison Law Office. Ms. Kendrick will be co-counsel
 4   of record for Prisoner Plaintiffs under the law firm of ACLU National Prison Project. Ms.
 5   Kendrick’s ECF registration information is as follows:
 6                                      Corene T. Kendrick
                                   ACLU National Prison Project
 7                                 915 15th Street N.W., 7th Floor
                                      Washington, D.C. 20005
 8                                        (202) 393-4930
                                        ckendrick@aclu.org
 9
             Prisoner Plaintiffs respectfully request that the Court and Counsel for Defendants
10
     continue to serve all correspondence, pleadings, and other documents on papers on all the
11
     remaining attorneys of record at Prison Law Office.
12
                                                 Respectfully submitted,
13
     Dated: November 16, 2020                     ACLU NATIONAL PRISON PROJECT
14
15                                                By:     s/ Corene T. Kendrick
                                                        David C. Fathi (Wash. 24893)*
16                                                      Maria V. Morris (Cal. 223903)*
                                                        Corene T. Kendrick (Cal. 226642)*
17                                                      Eunice Hyunhye Cho (Wash. 53711)*
                                                        915 15th Street N.W., 7th Floor
18                                                      Washington, D.C. 20005
                                                        Telephone: (202) 548-6603
19                                                      Email: dfathi@aclu.org
                                                                 mmorris@aclu.org
20                                                               ckendrick@aclu.org
                                                                 echo@aclu.org
21
                                                        *Admitted pro hac vice. Not admitted
22                                                      in DC; practice limited to federal courts.
23
24
25
26
27
28

     LEGAL23774493.1
 1                           Donald Specter (Cal. 83925)*
                             Alison Hardy (Cal. 135966)*
 2                           Sara Norman (Cal. 189536)*
                             Rita K. Lomio (Cal. 254501)*
 3                           PRISON LAW OFFICE
                             1917 Fifth Street
 4                           Berkeley, California 94710
                             Telephone: (510) 280-2621
 5                           Email: dspecter@prisonlaw.com
                                      ahardy@prisonlaw.com
 6                                    snorman@prisonlaw.com
                                      rlomio@prisonlaw.com
 7
                             *Admitted pro hac vice
 8
                             Daniel C. Barr (Bar No. 010149)
 9                           Amelia M. Gerlicher (Bar No. 023966)
                             John H. Gray (Bar No. 028107)
10                           PERKINS COIE LLP
                             2901 N. Central Avenue, Suite 2000
11                           Phoenix, Arizona 85012
                             Telephone: (602) 351-8000
12                           Email: dbarr@perkinscoie.com
                                      agerlicher@perkinscoie.com
13                                    jhgray@perkinscoie.com
14                           Jared G. Keenan (Bar No. 027068)
                             Casey Arellano (Bar No. 031242)
15                           ACLU FOUNDATION OF
                             ARIZONA
16                           3707 North 7th Street, Suite 235
                             Phoenix, Arizona 85013
17                           Telephone: (602) 650-1854
                             Email: jkeenan@acluaz.org
18                                    carellano@acluaz.org
19                      Attorneys for Plaintiffs Shawn Jensen;
                        Stephen Swartz; Sonia Rodriguez; Christina
20                      Verduzco; Jackie Thomas; Jeremy Smith;
                        Robert Gamez; Maryanne Chisholm;
21                      Desiree Licci; Joseph Hefner; Joshua
                        Polson; and Charlotte Wells, on behalf of
22                      themselves and all others similarly situated
23
24
25
26
27
28

     LEGAL23774493.1   -2-
 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on November 16, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
                                         Michael E. Gottfried
 6                                          Lucy M. Rand
                                 Assistant Arizona Attorneys General
 7                                  Michael.Gottfried@azag.gov
                                        Lucy.Rand@azag.gov
 8
                                        Daniel P. Struck
 9                                        Rachel Love
                                    Timothy J. Bojanowski
10                                     Nicholas D. Acedo
                                       Ashlee B. Hesman
11                                       Jacob B. Lee
                                        Timothy M. Ray
12                       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                   dstruck@strucklove.com
13                                  rlove@strucklove.com
                                tbojanowski@strucklove.com
14                                 nacedo@strucklove.com
                                  ahesman@strucklove.com
15                                   jlee@strucklove.com
16                                   tray@strucklove.com

17                                    Attorneys for Defendants

18                                       Rose A. Daly-Rooney
19                                             J.J. Rico
                                             Maya Abela
20                                        Asim Dietrich
                           ARIZONA CENTER FOR DISABILITY LAW
21                                rdalyrooney@azdisabilitylaw.org
                                      jrico@azdisabilitylaw.org
22                                  mabela@azdisabilitylaw.org
                                 adietrich@azdisabilitylaw.org
23                     Attorneys for Plaintiff Arizona Center for Disability Law
24
25                                                                     s/ C. Kendrick

26
27
28

     LEGAL23774493.1                              -3-
